Title: To Alexander Hamilton from John Bard, 24 August 1793
From: Bard, John
To: Hamilton, Alexander



New york Augst. 24 1793
Dear Sir

I cannot help offering you my sincere Gratulations, on an event which lately happened here which you have been acquainted with. There never could have been a more compleat Tryumph, than this City felt at our late numerous meeting, Numerous beyond Example on any former Occasion within my rememberance: and in this numerous and most respectable meeting of our Citizens, not one Dissenting Voice, but every one with uplifted hands gave the most strong and lively consent to the resolutions drawn up upon this popular and Virtuous occasion. The little feeble asemblage of our Malcontents which preceded this general and generous declaration of our Citizens, Sunk into nothing; and now they make a virtue of Necessity, and Affect to join the general Voice on this subject; some of them may be Converted. It must be a pleasing reflection to you, as it is to your Friends, to find the public prints from one end of the union to the other, teem with the most heartfelt approbation and Sanction of our Illustrious Presidents Proclamation, enjoining a perfect Nutrality. Your Publications on this, as on former Important and great Occasions, have brought Irresistable conviction to every discerning and Impartial mind; and have and will prove a Tower of strength on which we may rely, to repell the Efforts of a restless, Spirited Faction, Enemies to our peace, Security, prosperity and Happiness. Accept Sir, amidst the approving Voice, of our whole Common Country, this sincere offering of a private Humble Friend who will ever be ambitious of being known to Coll Hammilton among his most Faithfull Friends & Admirers.
I am Sir with ye most perfect affection   yours

Jno. Bard Senr.

